FUND WATCH Their Steady Strategy Has Paid Off The managers of FMI Large Cap study a stock inside and out before adding it to their concentrated portfolio. By Katy Marquardt Kiplinger's Personal Finance You know the old saying, familiarity breeds contempt. In the investing world, familiarity with a particular approach to stockpicking breeds success. Consider FMI Large Cap, a $511 million fund run by Fiduciary Management, a relatively little-known Milwaukee investment company with $4 billion in assets. Although it's only five years old, FMI Large Cap has quietly built a stellar record using a strategy that its managers have been employing for decades. Ted Kellner and Patrick English, who together launched the fund (symbol FMIHX) at the end of 2001, invest in just 20 to 25 bargain-priced, out-of- favor companies with strong returns on invested capital. ROIC measures how effectively a company uses the money invested in its operations. Over the past five years through June 12, according to Morningstar, Large Cap returned 13% annualized, an average of three percentage points a year ahead of Standard & Poor's 500-stock index. The fund has produced positive returns in each year except for 2002, when it lost 15%. For more than 20 years, Kellner and English hav applied the same strategy to small and midsize companies on another fund, FMI Common Stock.
